Exhibit 10.2
BIOGOLD FUELS CORPORATION
SECURITIES
PURCHASE AGREEMENT
This Securities Purchase Agreement (the “Agreement”) is made as of the 2nd day
of September, 2008, by and between BioGold Fuels Corporation, a Nevada
corporation (the “Company”), and Heritage Opportunity Fund, LLC, a California
limited liability company (the “Purchaser”).
RECITALS
The Company desires to issue and sell, and the Purchaser desires to purchase
(i) a senior secured convertible promissory note in substantially the form
attached as Exhibit B (the “First Note”) and (ii) warrants to purchase common
stock in substantially the form attached as Exhibit C (the “First Warrant”). The
Purchaser shall also have the right to purchase from the Company two additional
senior secured convertible promissory notes in substantially the form of the
First Note (the “Second Note” and “Third Note”, respectively, and collectively
with the First Note, the “Notes”) and Warrants in connection with the Second
Note and the Third Note (the Second Warrant and the “Third Warrant”
respectively, and collectively with the First Warrant, the “Warrants”). The
Notes, the Warrants and any securities issuable upon conversion of the Notes or
exercise of the Warrants are collectively referred to herein as the
“Securities.” Any capitalized term not defined herein shall have the meaning
ascribed to it in the Notes, the Warrants, or the Security Agreement (as defined
below) (taken together, the “Ancillary Agreements”). This Agreement and the
Ancillary Agreements shall be referred to collectively as the “Transaction
Documents”. In connection with entering into this Agreement, the parties also
wish to amend the Senior Secured Promissory Note, dated March 3, 2008, held by
Heritage Holding Group, LLC (the “Prior Note”).
AGREEMENT
In consideration of the mutual promises contained herein and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties to
this Agreement agree as follows:
1. Purchase and Sale of Notes.
(a) Sale and Issuance of Notes. Subject to the terms and conditions of this
Agreement, the Purchaser agrees to purchase at the First Closing (as defined
below) and the Company agrees to sell and issue to the Purchaser (i) a Note in
the principal amount of $287,500 and (ii) a Warrant to purchase 1,437,500 shares
of the Company’s common stock.

 

 



--------------------------------------------------------------------------------



 



(b) Closing; Delivery.
(i) The purchase and sale of the First Note and the First Warrant shall take
place at the offices of BioGold Fuels Corporation, 1800 Century Park E,
Suite 600, Los Angeles, CA 90067, on September 2, 2008, or at such other time
and place as the Company and the Purchaser mutually agree upon, orally or in
writing (which time and place are designated as the “First Closing”).
(ii) At the First Closing, the Company shall deliver to Purchaser the executed
First Note and First Warrant along with signed copies of the Ancillary
Agreements against (1) payment of the Purchase Price (as defined below) therefor
by check payable to the Company or by wire transfer to a bank designated by the
Company, and (2) delivery of counterpart signature pages to this Agreement and
the Ancillary Agreements.
(iii) The “Purchase Price” for the First Note and First Warrant shall equal the
principal amount of the First Note minus the Loan Origination Fee. The “Loan
Arrangement Fee” shall equal 15% of the principal amount of the First Note. The
parties hereto agree that the “Loan Arrangement Fee” has been fully earned by
Purchaser and is non-refundable. Purchaser, in its sole discretion, may off-set
the Loan Arrangement Fee from any amounts provided under the First Note.
(c) Additional Closings.
(i) Purchaser shall have the option, in its sole discretion, to purchase from
the Company the Second Note and the Third Note in the principal amounts set
forth opposite Purchaser’s name on Exhibit A and the Second Warrant and the
Third Warrant. At each Closing, the Company shall deliver to Purchaser the
executed Note against payment of the Purchase Price therefor by check payable to
the Company or by wire transfer to a bank designated by the Company.
(ii) The “Purchase Price” for each subsequent Note and Warrant shall equal the
principal amount of the Note minus the Loan Origination Fee. The “Loan
Arrangement Fee” shall equal 15% of the principal amount of such Note. The
parties hereto agree that the “Loan Arrangement Fee” has been fully earned by
Purchaser and is non-refundable. Purchaser, in its sole discretion, may off-set
the Loan Arrangement Fee from any amounts provided under such Note.
2. Security Interest. The indebtedness represented by the Notes shall be secured
by Collateral of the Company in accordance with the provisions of a Security
Agreement between the Company and the Purchaser in the form attached to this
Agreement as Exhibit D (the “Security Agreement”).
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser that:
(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to carry on
its business as now conducted and as proposed to be conducted (the “Business”).
The Company is duly qualified to transact business and is in good standing in
each jurisdiction in which the failure so to qualify would have a material
adverse effect on its Business or properties.

 

2



--------------------------------------------------------------------------------



 



(b) Authorization. All corporate action required on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the Ancillary Agreements and the
authorization, sale, issuance and delivery of the Securities, and the
performance of all obligations of the Company hereunder and under the Ancillary
Agreements has been taken or will be taken prior to the Closing. All corporate
action required to authorize the issuance of the Securities will be taken prior
to the issuance thereof. The Agreement, and each of the Ancillary Agreements,
when executed and delivered by the Company, shall constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
(c) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all liens.
(d) Litigation. Except as set forth on Schedule 3.(d), attached hereto, there is
no claim, action, suit, proceeding, arbitration, complaint, charge or
investigation pending with respect to which the Company has been notified or is
aware, to the Company’s knowledge, currently threatened against the Company
that, if successful, would reasonably be expected to have, either individually
or in the aggregate, a material adverse effect on its Business or properties, or
any change in the current equity ownership of the Company, nor is the Company
aware that there is any basis for the foregoing.
(e) SEC Reports; Financial Statements. To the best of its knowledge, the Company
has filed all material reports required to be filed by it under the Securities
Act and the Exchange Act for the two years preceding (collectively, the “SEC
Reports”) on a timely basis. As of their respective dates, to the Company’s
knowledge, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
4. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:
(a) Authorization. The Purchaser has full power and authority to enter into this
Agreement. This Agreement, when executed and delivered by the Purchaser, will
constitute a valid and legally binding obligation of the Purchaser, enforceable
in accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of a specific
performance, injunctive relief, or other equitable remedies.

 

3



--------------------------------------------------------------------------------



 



(b) Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Securities to be acquired by the Purchaser will be acquired for investment for
the Purchaser’s own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.
(c) Knowledge. The Purchaser is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Securities. The
Purchaser has had the opportunity to request and review any business materials,
marketing documentation, financial statements, corporate books and records, and
accounting records that it deems necessary to acquire sufficient information
about the Company to be knowledgeable about the Securities and the Company.
(d) Restricted Securities. The Purchaser understands that the Securities have
not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”), by reason of a specific exemption from the
registration provisions of the Securities Act which depends upon, among other
things, the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein. The Purchaser understands that
the Securities are “restricted securities” under applicable U.S. federal and
state securities laws and that, pursuant to these laws, the Purchaser must hold
the Securities indefinitely unless they are registered with the Securities and
Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Securities for resale, except as set forth in Section 7(d) below. The Purchaser
further acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Securities,
and on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.

 

4



--------------------------------------------------------------------------------



 



(e) Legends. The Purchaser understands that the Securities may bear a legend
substantially in the following form:
(i) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR INSTRUMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933.”
(ii) Any other legend required by the Blue Sky laws of any state to the extent
such laws are applicable to the shares represented by the certificate so
legended.
(f) Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
5. Conditions of the Purchasers’ Obligations at Closing. The obligations of each
Purchaser to the Company under this Agreement are subject to the fulfillment, on
or before the Closing, of each of the following conditions, unless otherwise
waived:
(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.
(b) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Notes
pursuant to this Agreement shall be obtained and effective as of the Closing.
(c) Security Agreement. The Company and the Purchaser shall have executed the
Security Agreement.
(d) Conditions of the Purchasers’ Obligations to Purchase the Second Note. The
Purchaser has determined, in its sole discretion, that the Company is making
sufficient progress in its business, affairs and prospects, on or before
October 1, 2008.
(e)  Conditions of the Purchasers’ Obligations to Purchase the Third Note. The
Purchaser has determined, in its sole discretion, that the Company is making
sufficient progress in its business, affairs and prospects, on or before
November 1, 2008.
6. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to each Purchaser under this Agreement are subject to the fulfillment,
on or before the Closing, of each of the following conditions, unless otherwise
waived:
(a) Representations and Warranties. The representations and warranties of the
Purchaser contained in Section 4 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.

 

5



--------------------------------------------------------------------------------



 



(b) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Notes
and Warrants pursuant to this Agreement shall be obtained and effective as of
the Closing.
(c) Ancillary Agreements. The Company and the Purchaser, and the other parties
thereto, if any, shall have executed all of the Ancillary Agreements.
7. Additional Agreements; Covenants.
(a) Indemnification of Purchaser. The Company hereby indemnifies and holds the
Purchaser and its managers, members, affiliates and agents (each, a “Purchaser
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any such Purchaser Party may suffer
or incur as a result of or relating to (a) any misrepresentation, breach or
inaccuracy, or any allegation by a third party that, if true, would constitute a
breach or inaccuracy, of any of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents; or (b) any cause of action, suit or claim brought or made against
such Purchaser Party and solely arising out of or solely resulting from the
execution, delivery, performance or enforcement of this Agreement or any of the
other Transaction Documents. Notwithstanding the above, the Company shall not be
liable in any such case for any loss, liability, obligation, claim, contingency,
damage, cost or expense to the extent that it arises out of or is based written
information furnished, or any other act or omission, by any such Purchaser
Party. The Company will reimburse such Purchaser for its reasonable legal and
other expenses incurred in connection therewith, as such expenses are incurred.
The Purchaser Party may not, without the prior written consent of the Company,
agree to any settlement of any claim or action with respect to which the Company
is required to indemnify the Purchaser Party pursuant to this Section 7(a). The
obligations of the Company under this Section 7(a) shall survive the payment and
performance of the Company’s obligations under the Transaction Documents.
(b) Non-Public Information. The Company covenants and agrees that neither it nor
any other Person acting on its behalf will provide any Purchaser or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such information.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

 

6



--------------------------------------------------------------------------------



 



(c) Release. The Company, its subsidiaries, officers, directors, managers,
employees, shareholders, creditors, agents, heirs, representatives and any
permitted successors, and assigns (each a “Company Releasing Party”) hereby
fully, finally, completely, and forever releases, discharges, acquits, and
relinquishes the Purchaser, its managers, members and agents and the affiliates
of each of the foregoing(the “Purchaser Released Parties”) from and against all
loss, cost, damage, claim, liability, or expense, including reasonable
attorneys’ fees and costs , in any way arising from or related to the sale and
issuance of the Notes and Warrants and the entering into by the parties of the
remaining Ancillary Agreements. The Company (for and on behalf of each Company
Releasing Party) hereby agrees (a) not to file any lawsuit or pursue any other
action with respect to any of the foregoing matters and (b) to indemnify and
hold harmless, jointly and severally, any and all of the Company Released
Parties from any and all injuries, harm, damages, costs, losses, expenses and/or
liability, including reasonable attorneys’ fees and court costs, as incurred and
when incurred as a result of the filing of any such lawsuit or the pursuit of
any other action with respect to any of the foregoing matters. The agreement and
obligations of the Company under this Section 7(c) shall survive the payment and
performance of the Company’s obligations under the Transaction Documents.
(d) Registration Rights. On or before December 31, 2008, the Company shall file
a registration statement with the Securities and Exchange Commission (the “SEC”)
to register the shares of stock issuable to the Purchaser upon conversion of the
Notes (including the Senior Secured Promissory Note issued to Heritage Holding
Group, LLC in the aggregate principal amount of $550,000 on March 3, 2008, as
amended) or exercise of the Warrants. The Company shall respond to initial SEC
comments within ten (10) business days after receipt of such initial comments
and within five (5) business days after receipt of any subsequent comments. The
Company shall use its best efforts to ensure that such registration statement be
declared effective by no later than January 30, 2009 (the “Effective Date”). The
Company shall pay the Purchaser a penalty of 5% of the aggregate outstanding
amount under all outstanding Notes (the “Penalty”) for each 30 day period (or
portion thereof) if either (i) the registration statement is not filed by
December 31, 2008 or (ii) the registration statement is not declared effective
by the Effective Date. The Penalty is payable in either cash or shares of common
stock of the Company, at the option of the Purchaser. The Company shall bear all
its expenses incurred in connection with the registration statement, including
the reasonable fees and disbursements of a single special legal counsel for the
Purchaser, not to exceed $10,000.
(e) Furnishing of Information. With a view to making available to the Purchaser
the benefits of Rule 144 (or its successor rule) and any other rule or
regulation of the SEC that may at any time permit the Purchaser to sell shares
of Common Stock issued or issuable upon conversion of the Notes or the Prior
Note or exercise of the Warrants (collectively, the “Conversion Stock”) to the
public without registration, the Company covenants and agrees so long that it is
subject to the requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) to: (i) make and keep public information available, as those
terms are understood and defined in Rule 144, until the earlier of (A) six
months after such date as all of the shares of Conversion Stock may be resold
pursuant to Rule 144(k) or any other rule of similar effect or (B) such date as
all of the shares of the Conversion Stock shall have been resold; (ii) file with
the SEC in a timely manner all reports and other documents required of the
Company under the 1934 Act; and (iii) furnish to Purchaser upon request, (A) a
written statement by the Company that it has complied with the reporting
requirements of the 1934 Act and (B) such other information as may be reasonably
requested in order to avail Purchaser of any rule or regulation of the SEC that
permits the selling of any such shares of Conversion Stock without registration.

 

7



--------------------------------------------------------------------------------



 



(f) Listing of Common Stock. The Company hereby agrees to use its reasonable
best efforts to maintain the listing of the Common Stock on a Trading Market.
The Company covenants to use reasonable best efforts to take all action
necessary to continue the listing and trading of its Common Stock on a Trading
Market and comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market. For the purposed of
this Section, “Trading Market” means the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
OTC Bulletin Board, the American Stock Exchange, the Nasdaq Capital Market, the
Nasdaq Global Market, the Nasdaq Global Select Market, or the New York Stock
Exchange.
(g) Insurance. The Company hereby agrees to maintain insurance issued by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company is engaged, including, but not limited to, directors and officers
insurance coverage.
(h) Use of Proceeds. The Company hereby agrees to use the net proceeds from the
sale of the Securities hereunder for working capital and general corporate
purposes.
(i) Expenses. The Company hereby agrees to reimburse the reasonable legal fees
and expenses of the Purchaser’s counsel, not to exceed $10,000, in connection
with the negotiation and review of this Agreement and the Ancillary Agreements.
(j) Amendment of Racoosin Employment Agreement. On or prior to September 9,
2008, the Company and Steve Racoosin (“Racoosin”) agree to amend the existing
Employment Agreement, dated May 1, 2008, by and between the Company and Racoosin
and to enter into an amended Employment Agreement with terms and conditions and
in a form approved by the Purchaser.
(k) Amendment of Barsness Employment Agreement. On or prior to September 9,
2008, the Company and Chris Barsness (“Barsness”) agree to amend the existing
Employment Agreement, dated May 1, 2008, by and between the Company and Barsness
and to enter into an amended Employment Agreement with terms and conditions and
in a form approved by the Purchaser.
8. Miscellaneous.
(a) Assignment; Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
(b) [reserved]

 

8



--------------------------------------------------------------------------------



 



(d) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
(e) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
(f) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(g) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient upon receipt, when delivered personally
or by courier, overnight delivery service or confirmed facsimile, or 48 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, if such notice is addressed to the party to be notified at such
party’s address or facsimile number as set forth below or as subsequently
modified by written notice.
(h) Finder’s Fee. Each party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this transaction. Each
Purchaser agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder’s fee
(and the costs and expenses of defending against such liability or asserted
liability) for which each Purchaser or any of its officers, employees, or
representatives is responsible. The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation
in the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
(i) Amendments and Waivers. Any term of this Agreement may only be amended or
waived with the written consent of the Company and the holders of at least a
majority in interest of the Notes. Any amendment or waiver effected in
accordance with this Section 8(h) shall be binding upon each Purchaser and each
transferee of the Securities, each future holder of all such Securities, and the
Company.
(j) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

 

9



--------------------------------------------------------------------------------



 



(k) Entire Agreement. This Agreement, and the documents and agreements referred
to herein constitute the entire agreement between the parties hereto pertaining
to the subject matter hereof, and any and all other written or oral agreements
existing between the parties hereto are expressly canceled.
[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------



 



The parties have executed this Securities Purchase Agreement as of the date
first written above.

                          COMPANY    
 
                        BIOGOLD FUELS CORPORATION    
 
                        By:   /s/ Chris Barsness                           Name:
  Chris Barsness             Title:   CFO    
 
                   
 
          Address:   1800 Century Park East, Suite 600    
 
              Los Angeles, CA 90067    
 
                        PURCHASER:    
 
                        HERITAGE OPPORTUNITY FUND, LLC    
 
                        By:   /s/ Ryan Bowers                  
 
      Name:                              
 
      Title:                              
 
                   
 
          Address:   13520 Evening Creek Drive North,    
 
              Suite 100, San Diego, CA 92128    
 
                        /s/ Steve Racoosin                   STEVE RACOOSIN    
 
                        Address:    
 
                        /s/ Chris Barsness                   CHRIS BARSNESS    
 
                        Address:    

 

 



--------------------------------------------------------------------------------



 



EXHIBITS

      Exhibit A-  
Purchase Schedule
   
 
Exhibit B-  
Form of Senior Secured Promissory Note
   
 
Exhibit C-  
Form of Warrant
   
 
Exhibit D-  
Form of Security Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PURCHASE SCHEDULE

                                      Principal Amount     Proceeds to        
Note   Date   of Note     Company*     Warrants***  
First Note
  September 2, 2008   $ 287,500.00     $ 244,375.00       1,437,500  
Second Note**
  October 1, 2008   $ 287,500.00     $ 244,375.00       1,437,500  
Third Note**
  November 1, 2008   $ 287,500.00     $ 244,375.00       1,437,500  
 
                           
TOTAL
      $ 862,500.00     $ 733,125.00       4,312,500  
 
                           

      *  
After payment of Origination Fee.
  **  
The purchase of the Second Note and the Third Note shall be at the option of
Purchaser.
  ***  
The exercise price per share for the Second Warrant and the Third Warrant shall
equal the exercise price per share for the First Warrant.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SENIOR SECURED PROMISSORY NOTE

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF WARRANT

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SECURITY AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Schedule 3(d)

 

 